DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Appeal Brief
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s arguments, see the appeal brief, filed 11/23/20, with respect to the rejection(s) of claim(s) 1-20 under 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered art.

Regarding the 112 rejections, the office has reviewed the case and has decided to maintain the 112 rejection for claim 1 only, and for narrower and more technical grounds.  The other 112 rejections have been withdrawn.
This is a decision that the claims technically meet the legal definitions.  The office still considers the claims not just broad but also messy, difficult to interpret, and in some cases can be contradictory.  As a matter of both prosecution and post-allowance litigation, it would be easier on the applicants to adopt a more conventional layout and/or of better clarity as to the activity and its intended usage.  The office continues to recommend that the applicant amend the claims, regardless of the 112 issue.
Regarding the issue of missing essential elements or relationships, the examiner stipulates that we need proof (i.e. from the specification) that the applicant regards the elements or relationships as essential, and that the proof is not available in this particular case.
Regarding the issue of needed function, the examiner notes that the bar is low (MPEP 2173.05(g)).  In the case of claim 9, for example, only one function is needed, and claim 9 does somewhat fix where the layer is in relation to other objects in the claim.  The claim is thus fine even with a focus on describing the protocol structure (on describing the data).  As for claim 1, a claim may be just structure, but claim 1 lacks both structure and function so its 112 is maintained but modified.

Regarding the definition of video analytics, the examiner has agreed to stipulate not just to the applicant’s definition but also to the most common form (analysis of the behavior of objects in the scene, i.e. in security applications).  To that end, the examiner will stipulate at the intended use of security systems is included in the claims, as opposed to video performance or status, viewer information, etc.

Regarding the 103 rejection, the office is required to give the claims as a whole their broadest reasonable interpretation, without reading limitations from the specification, in light of the specification and the knowledge of one of ordinary skill in the art.  The test is not one of whether the express terms are used or of the intended use or environment but of whether the art as a whole matches the structure and function of the claims.
In other words, there have been arguments as to whether the claims require a certain environment or context, of what counts as video analytics, and of what processing occurs at the 
The office has decided, however, to reinterpret the claims more narrowly in line with the desired context and structure (as described in the interview) and thus has withdrawn the original art.  The new art has been chosen within the particular focus of security and within the lines of interpretation as discussed elsewhere in this action and as discussed in the interview roundup.

Prosecution is thus reopened in the hopes of moving this case closer to an acceptable resolution. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
In the particular case of claim 1, applicant and examiner stipulate that function is not present nor needed in a full structure claim.  However, there is no structure (or even software) in the claims either, just data structures floating in a void.  Claim 1 mentions a communication layer, a device, an application, and a communication protocol.  There are no clear grouping or relationships, i.e. it is unclear as to whether the “system” includes any of these items (let alone which ones) or if they can be removed.  It is unclear as to whether the layer and application sits upon the same box.  It is unclear how the layer changes if it is separate from everything.  Since layer is a concept (and in this claim independent of and disposed between any hardware) and a protocol is a list of fields for a user, there isn’t even an inclusion of code, let alone an apparatus.
In short, there are no clear meets and bounds of the claim, no statement of intended use or functionality or interactions, no structure or functions, and the office finally needed an interview to determine what the applicant was even attempting to claim.  Claim 1 is thus rejected under 112.
For the purposes of this action, the examiner interprets the claim structure of claim 1 along the lines of Figs. 1 and 2 and as follows: the system comprises at least one (i.e. client) device and at least one computer (i.e. server) (may also be peer to peer) with an application, both communicate over a communication layer through APIs according to the specific protocol.  (An intermediary may exist but is not needed.)  The device is capable of doing some analytics processing and sending the results, the application need not do any processing beyond receiving the results (but may have reporting capability, i.e. through a web app).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 13, 15, 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Renkis (8,457,314).
For claim 13, Renkis teaches a communication system (and method)(abstract, background, summary and claims) for communication between a device (col. 5, lines 50-65; device = camera ICD/DVC, alt device = client recorder DIR/DVR/DVM) and an application (col. 12, lines 25-35; web app allows for control on computer or phone) running on a computer (col. 6, lines 40-50; remote server RSC), the device and the application communicating with each other via a physical network (col. 12, lines 25-40; physical communication), the communication system comprising a communication layer disposed directly between the device and the application (col. 14, lines 5-10; connection over internet, known for being over communication layers; see also col. 14, line 60 –col. 15, line 20) and having a video analytics communication protocol (col. 16, lines 1-50; communication includes detection of event, i.e. motion, object or facial recognition) and an application program interface (col. 13, lines 45-60; user interface on browser), wherein:
the device is configured to generate video analytics (col. 7, line 45 – col. 8, line 15; device can explain abilities to record/process, work with each other based on capabilities) metadata (col. 12, line 60 – col. 13, line 5; stored video attached to metadata like time and event type); and
the device is one of a video analytics encoder, a video analytics camera, a video analytics router and a video analytics DVR (col. 5, lines 50-65; device = camera ICD/DVC, alt device = client recorder DIR/DVR/DVM).
For claim 15, Renkis teaches that the video analytics communication protocol includes event output data comprising an alert or count that is generated by the video analytics (col. 11, lines 60-65; col. 17, lines 20-30; alert message upon detecting event) and retrievable by polling, pushing or streaming by an application (col 11, lines 50-60; management of multiple streams).
For claim 20, Renkis teaches that the video analytics communication protocol includes object descriptions for objects detected and output mechanisms (col. 16, line 60 – col. 17, line 60; storage of content by target detected and how to view).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1-6, 9-11, 13-14, 16-17, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renkis (8,457,314) in view of Howard (8,565,228).
For claim 1, Renkis teaches a communication system (and method)(abstract, background, summary and claims) comprising a communication layer (col. 14, lines 5-10; connection over internet, known for being over communication layers; see also col. 14, line 60 –col. 15, line 20) independent of and disposed between a device (col. 5, lines 50-65; device = camera ICD/DVC, alt device = client recorder DIR/DVR/DVM) and an application (col. 12, lines 25-35; web app allows for control on computer or phone) running on a computer (col. 6, lines 40-50; remote server RSC), wherein:
the device includes a plurality of channel like method of communication (col. 9, lines 5-20; MIMO wireless capability; col 11, lines 50-60; management of multiple streams);
the device includes a video analytics capability (col. 7, line 45 – col. 8, line 15; device can explain abilities to record/process, work with each other based on capabilities);
the device and the application communicate with each other via a physical network (col. 12, lines 25-40; physical communication);
the communication layer has a video analytics communication protocol (col. 16, lines 1-50; communication includes detection of event, i.e. motion, object or facial recognition) and an application program interface (col. 13, lines 45-60; user interface on browser); and
the video analytics communication protocol includes: protocol data (col. 18, lines 45-col. 19, line 5; protocol data, ability to communicate over “disparate communications protocols” to exchange device status data), device configuration data comprising information about the video analytics capability of the device and video analytics output formats of the device (col. 16, line 25-col. 17, line 10; determining capabilities and sensors of camera and DVR, determining throughput; alt. col. 18, lines 60-65; device status), rule management data (col. 16, lines 40-60; setting of rules regarding object/motion and what defines event), event output data (col. 17, lines 1-60; if rule met, an event is detected and outputted), user management data (col. 9, lines 20-30; col. 10, lines 55-65; user can control remotely; alt. col. 11, lines 5-45; configuration of unit as user desired), and video analytics metadata output data comprising metadata generated by the device (col. 12, line 60 – col. 13, line 5; stored video attached to metadata like time and event type) and including target descriptions for targets detected and output mechanisms (col. 16, line 60 – col. 17, line 60; storage of content by target detected and how to view).
Renkis does not expressly disclose all of the elements of the claim.  Howard teaches a method and system (abstract, background, claims, col. 2, line 20 – col. 3, line 65) comprising a communication layer (col. 4, line 25 – 60; col. 12, lines 20-40; communication layers, i.e. TCP/IP) independent of and disposed between (col. 3, line 65 – col. 4, line 5; use of network) a device (col. 4, line 50 – col. 5, line 15; video cameras) and an application (col. 6, lines 35-col. 7, line 30; col. 10, lines 50-55; can access through browser) running on a computer (col. 4, lines 5-25; col. 10, lines 1-20; computer or PDA), wherein:
the device includes a plurality of channels (col. 6, lines 15-35; each stream is a separate channel, said channels filtered and prioritized based on video analysis);
the device includes a video analytics capability (col. 5, lines 25-40; video analysis including selecting and ranking channels; see also col. 5, line 40 – col. 6, line 25; in alt. see processing and formatting col. 6, lines 35-50) and communication protocol (col. 4, lines 25-50; network configurations and protocols);
the communication protocol includes channel configuration data comprising information indicating respective sets of analytics capabilities supported by the plurality of channels (col. 7, lines 5-40; col. 8, lines 5-40; number of channels limited by bandwidth available and display criteria).
At the time the invention was made, one of ordinary skill in the art would have added Howard in order to provide improvements in sorting through data to identify what is meaningful (col. 1, lines 35-45).  In particular, it improves on Renkis’ idea of moving from camera to camera by treating the camera feed as a channel, and by using a measure of ranking/selection to determine camera switching.
For claim 2, Renkis teaches that the protocol data comprises information regarding the capabilities of the communication protocol including supported data transports (col. 14, line 60 –col. 15, line 20), and authentication mechanisms (col. 13, lines 45-60; user logs in, connects over internet).  Howard teaches that the capabilities include supported formats (col. 6, lines 35-45).  At the time the invention was made, one of ordinary skill in the art would have added Howard in order to provide improvements in choosing different devices (col. 4, lines 5-15) and in order to better determine the best format for the client (i.e. choosing whether the client does the bulk of 
For claim 3, Renkis teaches that the communication protocol further includes view management data comprising a list of views for the device (col. 13, lines 65-67; col. 14, line 65 – col. 15, line 15; user can select any ICD for monitoring, camera input from any DIR, etc.).
For claim 4, Renkis does not expressly disclose that the rule management data comprises information regarding rules for the plurality of channels (but does lay the groundwork via rules per video stream, see col. 16, line 1 – col. 18, line 45).  Howard teaches this limitation (col. 14, line 25 – col. 15, line 15; the rules are tied to each channel, i.e. to determine channel priority or proper formatting).
For claim 5, Renkis teaches that the event output data comprises an alert or a count (col. 11, lines 60-65; col. 17, lines 20-30; alert message upon detecting event).  (Howard teaches that it can comprise an alert (col. 14, lines 15-25; request message to override) or a count (col. 13, lines 5-50; stream importance/priority value)).
For claim 6, Renkis teaches that the target descriptions comprise data regarding targets detected by the device (col. 16, line 60 – col. 17, line 60; storage of content by target detected and how to view).
For claim 9, Renkis teaches a method (abstract) for communication (background, summary and claims) between a device (col. 5, lines 50-65; device = camera ICD/DVC, alt device = client recorder DIR/DVR/DVM) with video analytics capability (col. 7, line 45 – col. 8, line 15; device can explain abilities to record/process, work with each other based on capabilities) and an application (col. 12, lines 25-35; web app allows for control on computer or phone) running on a computer (col. 6, lines 40-50; remote server RSC), the device and the 
disposing a communication layer between the device and the application (col. 14, lines 5-10; connection over internet, known for being over communication layers; see also col. 14, line 60 –col. 15, line 20), the communication layer including a video analytics protocol (col. 16, lines 1-50; communication includes detection of event, i.e. motion, object or facial recognition) and an application program interface (col. 13, lines 45-60; user interface on browser), the communication layer being independent of the physical network (col. 14, line 60 –col. 15, line 20; col. 18, lines 45-65; communication layer really above physical network layer, i.e. TCP/IP on internet connection); and
sending the messages between the device and the application using the video analytics protocol (col. 16, lines 40-50; sending of rules, controls, data, etc. including trading data that was processed/further processing), the messages including: protocol data (col. 18, lines 45-col. 19, line 5; protocol data, ability to communicate over “disparate communications protocols” to exchange device status data), device configuration data comprising information about the video analytics supported by the device (col. 16, line 25-col. 17, line 10; determining capabilities and sensors of camera and DVR, determining throughput; alt. col. 18, lines 60-65; device status), quasi channel transport information  (col. 9, lines 5-20; MIMO wireless capability; col 11, lines 50-60; management of multiple streams), rule management data (col. 16, lines 40-60; setting of rules regarding object/motion and what defines event), event output data (col. 17, lines 1-60; if rule met, an event is detected and outputted), and video analytics metadata output data comprising metadata generated by the device (col. 12, line 60 – col. 13, line 5; stored video attached 
Renkis does not expressly disclose that the protocol includes video analytics output formats, channel configuration data comprising information identifying video analytics channels on the device, and video analytics capabilities of the channels.
Howard teaches a method and system (abstract, background, claims, col. 2, line 20 – col. 3, line 65) comprising a communication layer (col. 4, line 25 – 60; col. 12, lines 20-40; communication layers, i.e. TCP/IP) independent of and disposed between (col. 3, line 65 – col. 4, line 5; use of network) a device (col. 4, line 50 – col. 5, line 15; video cameras) and an application (col. 6, lines 35-col. 7, line 30; col. 10, lines 50-55; can access through browser) running on a computer (col. 4, lines 5-25; col. 10, lines 1-20; computer or PDA), wherein:
the device includes a plurality of channels (col. 6, lines 15-35; each stream is a separate channel, said channels filtered and prioritized based on video analysis);
the device includes a video analytics capability (col. 5, lines 25-40; video analysis including selecting and ranking channels; see also col. 5, line 40 – col. 6, line 25; in alt. see processing and formatting col. 6, lines 35-50) and communication protocol (col. 4, lines 25-50; network configurations and protocols);
the communication protocol includes channel configuration data comprising information indicating respective sets of analytics capabilities supported by the plurality of channels (col. 7, lines 5-40; col. 8, lines 5-40; number of channels limited by bandwidth available and display criteria); and
the protocol includes video analytics output formats (col. 6, lines 35-45).
At the time the invention was made, one of ordinary skill in the art would have added Howard in order to provide improvements in sorting through data to identify what is meaningful (col. 1, lines 35-45).  In particular, it improves on Renkis’ idea of moving from camera to camera by treating the camera feed as a channel, and by using a measure of ranking/selection to determine camera switching. One of ordinary skill in the art would also have added Howard in order to provide improvements in choosing different devices (col. 4, lines 5-15) and in order to better determine the best format for the client (i.e. choosing whether the client does the bulk of processing; col. 6, lines 35-45) or to best determine how to display the channels (i.e. as separate streams in a grid, or as interrupting streams; col. 6, line 15 – col. 7, line 15).
For claim 10, Renkis teaches determining events that occurred during post real-time analysis (col. 8, lines 50-67; capturing video for motion or object detection) by analyzing the metadata (col. 16, line 60 – col. 17, line 60; storage of content by target detected and how to view).
For claim 11, Renkis teaches a method (abstract) for communication (background, summary and claims) in a video analytics system (col. 7, line 45 – col. 8, line 15; device can explain abilities to record/process, work with each other based on capabilities) including a plurality of devices (col. 5, lines 50-65; device = camera ICD/DVC, alt device = client recorder DIR/DVR/DVM), the method comprising:
sending a message from a device to other devices in the system via a video analytics protocol (col. 16, lines 40-50; sending of rules, controls, data, etc. including trading data that was processed/further processing) independent of the system (col. 14, 
receiving at the device messages from one or more of the other devices in the system via a video analytics protocol (col. 16, lines 40-50; receiving of rules, controls, data, etc. including trading data that was processed/further processing) independent of the system (col. 14, line 60 –col. 15, line 20; col. 18, lines 45-65; ability to handle standard or differing protocols, i.e. internet protocols), the received message including protocol data (col. 18, lines 45-col. 19, line 5; protocol data, ability to communicate over 
setting up the system of devices based on the exchanged messages (col. 11, lines 5-25; col. 14, line 25-col. 15, line 65; device configuration and setup on how to trade info, switch camera 1 to camera 2).
Renkis does not expressly disclose that the protocol includes video analytics output formats, channel configuration data comprising information identifying video analytics channels on the device, and video analytics capabilities of the channels.
Howard teaches a method and system (abstract, background, claims, col. 2, line 20 – col. 3, line 65) comprising a communication layer (col. 4, line 25 – 60; col. 12, lines 20-40; communication layers, i.e. TCP/IP) independent of and disposed between (col. 3, line 65 – col. 4, line 5; use of network) a device (col. 4, line 50 – col. 5, line 15; video cameras) and an application (col. 6, lines 35-col. 7, line 30; col. 10, lines 50-55; can access through browser) running on a computer (col. 4, lines 5-25; col. 10, lines 1-20; computer or PDA), wherein:
the device includes a plurality of channels (col. 6, lines 15-35; each stream is a separate channel, said channels filtered and prioritized based on video analysis);
the device includes a video analytics capability (col. 5, lines 25-40; video analysis including selecting and ranking channels; see also col. 5, line 40 – col. 6, line 25; in alt. see processing and formatting col. 6, lines 35-50) and communication protocol (col. 4, lines 25-50; network configurations and protocols);
the communication protocol includes channel configuration data comprising information indicating respective sets of analytics capabilities supported by the plurality of channels (col. 7, lines 5-40; col. 8, lines 5-40; number of channels limited by bandwidth available and display criteria); and
the protocol includes video analytics output formats (col. 6, lines 35-45) so the listing shows video analytics supported for each channel (col. 14, line 25 – col. 15, line 15; the rules are tied to each channel, i.e. to determine channel priority or proper formatting).
At the time the invention was made, one of ordinary skill in the art would have added Howard in order to provide improvements in sorting through data to identify what is meaningful (col. 1, lines 35-45).  In particular, it improves on Renkis’ idea of moving from camera to camera 
For claim 14, Renkis teaches wherein
the video analytics protocol communication includes protocol data comprising information regarding capabilities of the video analytics protocol including supported data transports (col. 14, line 60 –col. 15, line 20) and authentication mechanisms (col. 13, lines 45-60; user logs in, connects over internet); and
the video analytics protocol determines how to establish communication to the device using the video analytics protocol based on a user input (col. 16, lines 40-50; sending of rules, controls, data, etc. including trading data that was processed/further processing).
Renkis does not expressly disclose the supported data formats.  Howard teaches (as discussed in the claim 1 and other discussions) that the capabilities include supported formats (col. 6, lines 35-45).  At the time the invention was made, one of ordinary skill in the art would have added Howard in order to provide improvements in sorting through data to identify what is meaningful (col. 1, lines 35-45).  In particular, it improves on Renkis’ idea of moving from camera to camera by treating the camera feed as a channel, and by using a measure of ranking/selection to determine camera switching. One of ordinary skill in the art would also have 
For claim 16, Howard teaches that the video analytics communication protocol includes device configuration data comprising information about the video analytics supported by the device (col. 5, lines 25-40; video analysis including selecting and ranking channels; see also col. 5, line 40 – col. 6, line 25; in alt. see processing and formatting col. 6, lines 35-50) and includes video analytics output formats (col. 6, lines 35-45) and that may be modified via the application program interface (col. 14, line 25 – col. 15, line 15; the rules are tied to each channel, i.e. to determine channel priority or proper formatting). At the time the invention was made, one of ordinary skill in the art would have added Howard in order to provide improvements in choosing different devices (col. 4, lines 5-15) and in order to better determine the best format for the client (i.e. choosing whether the client does the bulk of processing; col. 6, lines 35-45) or to best determine how to display the channels (i.e. as separate streams in a grid, or as interrupting streams; col. 6, line 15 – col. 7, line 15).
For claim 17, Howard teaches that the video analytics communication protocol includes channel configuration data  (col. 6, lines 15-35; each stream is a separate channel, said channels filtered and prioritized based on video analysis) defining at least part of the video analytics capability and comprising information about each video analytics channel on the device (col. 7, lines 5-40; col. 8, lines 5-40; number of channels limited by bandwidth available and display criteria), including a list of video analytics channels and supported video analytics capabilities for each channel (col. 14, line 25 – col. 15, line 15; the rules are tied to each channel, 
For claim 19, Renkis does not expressly disclose that the video analytics communication protocol includes rule management data identifying video analytic rules that are active for each channel (but does lay the groundwork via rules per video stream, see col. 16, line 1 – col. 18, line 45).  Howard teaches this limitation (col. 14, line 25 – col. 15, line 15; the rules are tied to each channel, i.e. to determine channel priority or proper formatting). At the time the invention was made, one of ordinary skill in the art would have added Howard in order to provide improvements in sorting through data to identify what is meaningful (col. 1, lines 35-45).  In particular, it improves on Renkis’ idea of moving from camera to camera by treating the camera feed as a channel, and by using a measure of ranking/selection to determine camera switching.                                                                        

Claims 7, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renkis and Howard as applied to claim 1 above, and further in view of Saint Clair et al. (7,975,051).
For claim 7, Renkis teaches wherein: the application is operable to retrieve information of the licenses from the device via the communication layer (col. 13, lines 60-col. 14, line 20; detecting services user paid for/levels of access).  Renkis does not expressly disclose the sets of analytics capabilities limit capabilities of the plurality of channels based on respective licenses of 
Saint Clair teaches a method and system (abstract) in the relevant art (background, summary and claims; a home network with IP camera 180 is sufficiently analogous) wherein the sets of analytics capabilities (col. 10, line 15 – col. 11, line 55; see also col. 6, line 55 – col. 8, line 20; col. 21, line 30 – col. 23, line 40; AV system with rules and events) limit capabilities of the plurality of channels (col. 19, lines 15-30; col. 27, lines 20-65; number of devices and events comparable to number of channels, can be limited) based on respective licenses of the plurality of channels (col. 19, lines 30-60; col. 20, lines 15-45).  At the time the invention was made, one of ordinary skill in the art would have added Saint Clair to better handle IP home networks (background) and to improve upon the various business methods (col. 19, lines 30-50).  Specifically, it would have been common knowledge to fine tune and scale licensing to obtain more revenue, and Saint Clair would have provided the tools to do so.
For claim 8, Renkis teaches that for each channel of the plurality of channels, the respective license includes information indicating one or more of the following: enablement of the video analytics (col. 18, lines 35-45; ability to access).  Because the claim is a “one or more” structure, no other license information is required in the analysis.  The examiner reserves the right to rely on Saint Clair or add more licensing art in a future office action.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renkis as applied to claim 13 above, and further in view of Buehler (7,825,792).
For claim 18, Renkis teaches that the video analytics communication protocol includes user management data (col. 9, lines 20-30; col. 10, lines 55-65; user can control remotely; alt. col. 11, lines 5-45; configuration of unit as user desired), but does not expressly disclose that the video analytics communication protocol includes user management data comprising pre-defined roles for users.  Buehler teaches a method and system (abstract) in the relevant art (background, summary and claims) that includes the limitation (col. 12, line 5 – col. 14, line 10; management abilities tied to user types, i.e. central or remote; col. 17, lines 30-60).  At the time the invention was made, one of ordinary skill in the art would have added Buehler in order to provide improvements in handling different types, i.e. differing locations (col. 1, line 30 – col. 2, line 5; col. 8, lines 45-60) or to determine who gets the alerts (i.e. in a hierarchical organization). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELVIN H POLLACK/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445